FOSTER, Circuit Judge.
These two cases present the same questions of fact and law. Appellee, Mrs. R. M. Nollman, was injured by slipping on ice that had formed on the sidewalk in front of appellant’s premises, alleged to have resulted from its negligence.
The only question presented for decision is whether the District Court erred in denying appellant’s motion for a directed verdict at the close of the evidence; and, in the alternative, for judgment non-obstante veredicto, or a new trial.
We find substantial evidence in the record tending to support the verdict.
Affirmed.